DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 

Information Disclosure Statement
IDS(es) submitted 3/1/2022 has/have been considered.

Response to Amendment
Amendment filed on 5/18/2022 does not constitute new matter, and has been accepted by Examiner.




Allowable Subject Matter
Claims 10, 11, 13-16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 10 and 15 are allowed over the closest prior art of Wee because it cannot singularly encompass all the features and limitations within the claims, nor can the Wee reference be combined with any other references to render said features and limitations obvious in combination, especially the limitation of,

a signal generator which, in operation, generates a Directional Multi-Gigabit (DMG) Beacon frame including a Next Association Beam Forming Training (A-BFT) subfield for indicating whether an Association Beam Forming Training (A-BFT) period is present or not in a Beacon Interval, wherein when the Next A-BFT subfield takes a value greater than 0 for indicating that the A-BFT period is not present in the Beacon Interval, the DMG Beacon frame includes an Unsolicited RSS Enabled subfield for indicating support for responding to an unsolicited Responder Sector Sweep (RSS);

in combinations with all the rest of the features and limitations within the claim(s).
Depending claims 11, 13, 14, 16, 18 and 19 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







/CHUCK HUYNH/Primary Examiner, Art Unit 2644